Citation Nr: 1034048	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  10-22 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from July 1943 to July 1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas.


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not manifested in 
service or within one year of discharge; bilateral hearing loss 
disability is unrelated to service.

2.  Tinnitus was not manifest in service and is unrelated to 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated during service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Tinnitus was not incurred in or aggravated during service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  

A letter dated in July 2009, prior to adjudication of the 
Veteran's claim, discussed the evidence necessary to support a 
claim for service connection.  The Veteran was asked to submit or 
identify evidence showing that his claimed bilateral hearing loss 
and tinnitus had existed since service.  The Veteran was told how 
VA would assist him in obtaining additional relevant evidence.  
He was also advised of the manner in which VA determines 
disability ratings and effective dates.

Except as discussed below, the content of the notice provided to 
the Veteran fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Therefore, the record reflects 
that he was provided with a meaningful opportunity during the 
pendency of his appeal such that the preadjudicatory notice error 
did not affect the essential fairness of the adjudication now on 
appeal.

With respect to VA's duty to assist, a VA audiological 
examination has been conducted.  The Board finds that the 
examination was adequate, in that it was conducted by a neutral, 
skilled provider who reviewed the claims file and offered a 
rationale for his conclusions.  The Board notes that in Martinak 
v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, 
relevant to VA audiological examinations, in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing disability.  
Here, the audiologist elicited information concerning the 
functional effects of the Veteran's hearing loss, noting profound 
nature of the left ear hearing loss.  In essence, the record 
adequately addresses the overall picture of the functional 
effects presented by the Veteran's hearing loss over the course 
of the appeal.  Therefore, the Board finds that no prejudice 
results to the Veteran in that the functional effects of his 
hearing loss disability are adequately addressed by the record.

The Veteran has not otherwise identified any additional evidence 
or information which could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also satisfied 
that VA has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.  

For the foregoing reasons, it is not prejudicial to the appellant 
for the Board to proceed to a final decision in this appeal.

Analysis

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right to 
compensation for a present disability, a Veteran must show: "(1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service"-the so-called 
"nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).   

Service incurrence or aggravation of organic disease of the 
nervous system may be presumed to have been incurred or 
aggravated if it is manifested to a compensable degree within a 
year of the Veteran's discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2009).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The Board notes the record does not establish the Veteran's 
participation in combat.  Thus, the Board finds that the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) do not apply.  

Service personnel records indicate that the Veteran served as a 
gunnery officer in addition to supply officer and executive 
officer.  

Service treatment records are negative for any diagnosis, 
complaint, or abnormal finding pertaining to either hearing loss 
or tinnitus.  On separation physical examination in July 1946, 
whispered and spoken voice testing was 15/15 bilaterally.  The 
examination report also notes that the Veteran could hear a watch 
at 40/40 bilaterally and a coin click at 20/20 bilaterally.  

Notably, on quadrennial examination for the Naval Reserves in 
July 1953, the Veteran denied ear trouble.  Whispered voice 
testing was 15/15 bilaterally.  The Veteran was deemed to be 
qualified for retention.

The Veteran underwent private testing in January 2003.  The 
Veteran reported tinnitus for the previous month on the left.  
The results of this private testing were provided to VA in 
graphical form only, and the provider did not render an opinion 
regarding the etiology of either tinnitus or bilateral hearing 
loss.  The Board notes that it is precluded from interpreting 
pure tone threshold results.  See Kelly v. Brown, 7 Vet. App. 
471, 474 (1995) (finding that neither the Board nor the RO may 
interpret graphical representations of audiometric data).  In any 
event, this evidence relates only to the existence of disability 
as of January 2003 and does not address the existence of a nexus 
between present disability and service.  

VA testing in March 2009 revealed the following puretone 
thresholds:





HERTZ




1000
2000
3000
4000

Right

30
20
45
70

Left

80/85
85/90
105/NR
NR


The W-22 speech recognition score was 100 percent in the right 
tear.  The left ear was not tested.  At the time of this testing, 
the Veteran reported a history of bilateral hearing loss, worse 
in the left ear, especially for the previous five years.  He 
indicated that he spent almost four years in service as a gunnery 
officer, supply officer, and executive officer during which he 
was exposed to large guns and engine room noise.  He stated that 
following service he worked as a salesman.  He denied 
occupational and recreational noise exposure, ear pathology, or 
head trauma.  He also denied tinnitus.

On VA examination in April 2010, the veteran's chief complaint 
was hearing loss and tinnitus.  He reported exposure to noise in 
service as a gunnery officer and as the result of loading 
aircraft.    He noted that his post-service employment was a drug 
sales representative for 30 years.  He denied recreational noise 
exposure.  The examiner noted that the Veteran had a severe to 
profound sensorineural hearing los sin the left ear.  The Veteran 
reported that his left ear hearing loss deteriorated over a 
relatively short period, many years ago.  He did not recall the 
exact time of occurrence.  With respect to his claimed tinnitus, 
the Veteran stated that it had started a long time ago.  The 
following puretone thresholds were reported:





HERTZ




1000
2000
3000
4000

Right

25
20
50
80

Left

95
95
105+
105+


Speech discrimination testing revealed scores of 100 percent in 
the right ear and zero percent in the left.  The examiner 
concluded that hearing loss and tinnitus were less likely as not 
(less than 50/50 probability) caused by or the result of service-
related acoustic trauma.  He reasoned that while the Veteran's 
occupational specialty likely exposed him to high risk noise, the 
service treatment records did not indicate that thee was a 
permanent negative impact on haring.  He noted that the Veteran 
had a history of post military ear related medical problems, 
pointing out that he had suffered sudden, complete loss of left 
ear hearing after service.  He concluded that the Veteran's 
configuration of hearing loss was not consistent with that caused 
by military acoustic trauma.  With respect to the Veteran's 
claimed tinnitus, the examiner noted that the Veteran denied 
tinnitus in March 2009 during a VA hearing examination, but that 
during the instant examination he reported bilateral tinnitus for 
a long time.  He indicated that the service treatment records 
were negative, and that due to the inconsistent nature of the 
reported tinnitus and lack of evidence with the service treatment 
records, he was not at least 50 percent certain that tinnitus 
occurred during service.

Having carefully reviewed the evidence pertaining to this claim, 
the Board finds that service connection for bilateral hearing 
loss disability and tinnitus is not warranted.  In this regard, 
the Board acknowledges the Veteran's statement that he has 
suffered from hearing loss and tinnitus since service.  While the 
Veteran is competent to report on symptoms and when they 
occurred, the Board notes that his service treatment records are 
negative for either hearing loss or tinnitus.  Such an objective 
finding is counter to the Veteran's current report that he had 
hearing loss during service and in the years directly thereafter.  
Moreover, the Veteran has identified no treatment or diagnosis of 
hearing loss in the years following service, until he sought 
private treatment in 2003.  Most significantly, the Veteran has 
offered inconsistent reports as to the how long he has had 
tinnitus.  Ultimately, the Board must find the most credible 
report to be the one offered in 2003, as it was provided during 
the course of private treatment and prior to filing any claim for 
benefits.  As noted, the Veteran reported at that time having 
tinnitus in only one year and he described it as being of only 
present for one month.  The record does not otherwise contain any 
credible evidence demonstrating hearing loss or tinnitus in the 
years from discharge until 2003.  Thus, the Board finds that 
there is no credible evidence suggesting the onset of hearing 
loss or tinnitus during service or demonstrating a continuity of 
symptomatology since service.

In summary, the most credible evidence points to a remote, post-
service onset of the Veteran's hearing loss disability and 
tinnitus, and that the post-service diagnoses of hearing loss 
disability and tinnitus are not related to service.  

Therefore, the Board further finds that the preponderance of the 
evidence is against the Veteran's claims.  Consequently, the 
doctrine of reasonable doubt is not applicable in the instant 
appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. §  3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


